Name: 77/710/EEC: Commission Decision of 3 November 1977 establishing retrospective monitoring of imports into the Community of bicycle tyres and tubes from South Korea and Taiwan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-11-16

 Avis juridique important|31977D071077/710/EEC: Commission Decision of 3 November 1977 establishing retrospective monitoring of imports into the Community of bicycle tyres and tubes from South Korea and Taiwan Official Journal L 292 , 16/11/1977 P. 0014 - 0014****( 1 ) OJ NO L 159 , 15 . 6 . 1974 , P . 1 . ( 2 ) OJ NO L 93 , 17 . 4 . 1968 , P . 1 . ( 3 ) OJ NO L 206 , 27 . 7 . 1973 , P . 3 . ( 4 ) OJ NO L 160 , 30 . 6 . 1977 , P . 4 . ( 5 ) OJ NO C 89 , 14 . 4 . 1977 , PP . 5 TO 8 . ( 6 ) CCT SUBHEADING EX 40.11 B ; NIMEXE CODES : EX 40.11 - 21 , 40.11 - 52 . COMMISSION DECISION OF 3 NOVEMBER 1977 ESTABLISHING RETROSPECTIVE MONITORING OF IMPORTS INTO THE COMMUNITY OF BICYCLE TYRES AND TUBES FROM SOUTH KOREA AND TAIWAN ( 77/710/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1439/74 OF 4 JUNE 1974 ON COMMON RULES FOR IMPORTS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 459/68 OF 5 APRIL 1968 ON PROTECTION AGAINST DUMPING OR THE GRANTING OF BOUNTIES OR SUBSIDIES BY COUNTRIES WHICH ARE NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 2 ), AS AMENDED BY REGULATION ( EEC ) NO 2011/73 ( 3 ) AND BY REGULATION ( EEC ) NO 1411/77 ( 4 ) AND IN PARTICULAR ARTICLE 10 ( 5 ) THEREOF , WHEREAS THE COMMISSION HAS RECEIVED A COMPLAINT , SUBMITTED IN THE NAME OF THE COMMUNITY INDUSTRY FOR BICYCLE TYRES AND TUBES , SETTING OUT ELEMENTS OF PROOF AS TO THE EXISTENCE OF DUMPING OR THE GRANTING OF BOUNTIES OR SUBSIDIES IN RESPECT OF BICYCLE TYRES AND TUBES , ORIGINATING IN SOUTH KOREA AND TAIWAN , AS WELL AS OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS HAVING EXAMINED THE ADMISSIBILITY OF THE COMPLAINT , THE COMMISSION PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES OF 14 APRIL 1977 ( 5 ) A NOTICE OF THE INITIATION OF ENQUIRIES CONCERNING IMPORTS OF BICYCLE TYRES AND TUBES ORIGINATING IN SOUTH KOREA AND TAIWAN ( 6 ), BASED ON REGULATION ( EEC ) NO 459/68 ; WHEREAS DURING THE SUBSEQUENT EXAMINATION OF THE MATTER IN COLLABORATION WITH THE MEMBER STATES , THE SOUTH KOREAN AND THE TAIWANESE EXPORTERS OF THE PRODUCTS CONCERNED GAVE UNDERTAKINGS AS A RESULT OF WHICH THE INTRODUCTION OF PROTECTIVE MEASURES UNDER REGULATION ( EEC ) NO 459/68 IS NOT FOR THE MOMENT NECESSARY ; WHEREAS , HOWEVER , IT IS NOT APPROPRIATE TO TERMINATE THE ENQUIRIES UNTIL IT CAN BE ESTABLISHED THAT THE UNDERTAKINGS GIVEN BY THE SOUTH KOREANS AND THE TAIWANESE ARE BEING RESPECTED ; WHEREAS FOR THAT REASON AND IN ORDER TO ENABLE THE COMMISSION TO ASSESS THE ECONOMIC AND COMMERCIAL SITUATION AS REGARDS THE PRODUCT CONCERNED , IT IS IN THE INTERESTS OF THE COMMUNITY THAT MEMBER STATES SUPPLY THE COMMISSION WITH INFORMATION CONCERNING DEVELOPMENTS ON THE MARKET IN THE PRODUCT BY A RETROSPECTIVE COMMUNICATION OF THE IMPORTS EFFECTED , HAS ADOPTED THIS DECISION : ARTICLE 1 EACH MEMBER STATE SHALL COMMUNICATE TO THE COMMISSION , WITHIN THE FIRST 10 DAYS OF EACH MONTH , THE INFORMATION SET OUT IN ARTICLE 2 OF THIS REGULATION ON IMPORTS OF INNER TUBES AND TYRE CASES OF THE KIND USED ON BICYCLES ( EX NIMEXE CODES 40.11 - 21 AND 40.11 - 52 RESPECTIVELY ) ORIGINATING IN SOUTH KOREA AND TAIWAN WHICH HAVE BEEN CARRIED OUT DURING THE MONTH PRECEDING THE MONTH IMMEDIATELY PRIOR TO THE COMMUNICATION . ARTICLE 2 THE INFORMATION TO BE COMMUNICATED BY MEMBER STATES SHALL INCLUDE THE FOLLOWING : - QUANTITIES EXPRESSED IN 1 000 PIECES AND BROKEN DOWN BY DIMENSIONS AND COLOUR DESCRIPTION , - CIF PRICES AT WHICH IMPORTS OF EACH TYPE ARE EFFECTED , EXPRESSED IN NATIONAL CURRENCY . ARTICLE 3 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 DECEMBER 1977 AND SHALL EXPIRE ON 31 DECEMBER 1978 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 NOVEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION